Citation Nr: 9914475	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The Board remanded the case in May 1996 for additional 
development, to include obtaining additional evidence which 
was not already of record, affording the veteran VA general 
medical and psychiatric examinations, and conducting a social 
and industrial survey.  Thereafter, the RO attempted the 
additional development and returned the claims file to the 
Board.  


FINDINGS OF FACT

1. The veteran was duly scheduled for VA examinations in 
August 1996 and May 1997 in connection with his claim for 
pension benefits.

2. The veteran did not report for the examinations and has 
provided no explanation for his failure to do so.


CONCLUSION OF LAW

Having failed to report for scheduled VA examinations to be 
conducted for the purpose of determining the veteran's 
eligibility for pension benefits without any explanation, the 
veteran's claim for pension benefits must be denied.  38 
C.F.R. §§ 3.326(a), 3.655 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Review of the claims file indicates that the veteran 
submitted his claim of entitlement to a nonservice-connected 
pension in May 1991, this claim was denied in March 1992, and 
he has perfected an appeal of the denial.

The most recent communication from the veteran is a February 
1993 Report of Contact, VA Form 119, which reflects the 
veteran was contacted by telephone and notes his address to 
be in West Covina, California.

In May 1996 the Board determined that a remand was required 
in order to obtain treatment records, including records from 
the Social Security Administration; conduct a social and 
industrial survey; and to obtain comprehensive medical 
evaluations of the veteran's claimed disorders.

In July 1996, the RO requested copies of all medical records 
pertaining to the veteran's claim for Social Security 
benefits from the Social Security Administration.  In 
September 1996, the Social Security Administration responded 
that the veteran's social security benefits had been 
suspended and his whereabouts were unknown.

By a July 1996 letter to the veteran, the RO requested that 
he provide the names and addresses of all medical care 
providers from whom he had received treatment since 1990.  
This letter was not returned as undeliverable.  There is no 
response to the RO's request in the claims file and no 
additional records have been submitted for consideration.

The veteran was scheduled to undergo the requested VA 
examinations and social and industrial survey in August 1996.  
However, although letters of reminder for these examinations 
were sent to the veteran in July and August 1996 at his most 
recent address of record (in West Covina) and were not 
returned as undeliverable, the examinations were not 
conducted due to his failure to report.  

Thereafter, the missed examinations were rescheduled for May 
1997.  A letter of reminder was sent to veteran at his West 
Covina, California, address and it was not returned as 
undeliverable.  Once again, the veteran failed to report and 
the examinations were canceled.  

In a June 1997 letter to the veteran, the RO noted that the 
veteran had failed to report for his scheduled VA examination 
and notified him that, if he did not contact the RO and 
indicate his willingness to report for examination within 30 
days, his claim would be adjudicated on the evidence of 
record.  This notice was returned as undeliverable with a 
notation that the forward order had expired.

The RO submitted an Address Information Request to the 
Postmaster in November 1997.  The response from the Post 
Office was "Forward Expired Unknown."

By a November 1997 letter, the RO requested information 
regarding the veteran's whereabouts from an individual who 
the veteran had listed on his application for benefits as a 
relative.  There is no response from this individual to this 
request in the claims file.

In November 1997, the RO requested information regarding the 
veteran's whereabouts from the veteran's accredited 
representative and indicated that a negative reply was 
required.  There is no response from the veteran's 
representative to this request in the claims file; however, 
the March 1999 Appellant's Brief submitted on the veteran's 
behalf by his representative notes that the development 
requested by the Board in the May 1996 remand could not be 
fully accomplished because the appellant's whereabouts are 
unknown.



Analysis

38 C.F.R. § 3.326(a) provides, in part, that individuals for 
whom examinations have been authorized and scheduled are 
required to report to such examinations.

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides, in pertinent part, that when entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without "good 
cause," fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  

The veteran's claim for nonservice-connected pension is not 
an original compensation claim because the term 
"compensation" contemplates claims for service-connected 
disability.  38 U.S.C.A. § 101(13) (West 1991 & Sup. 1998).  
The veteran's claim for nonservice-connected pension is 
included in the provisions for any other original claim.  See 
38 U.S.C.A. § 101(15) (West 1991 & Supp. 1998).  Accordingly, 
because the veteran's claim for nonservice-connected pension 
is included in the provisions for any other original claim, 
the appropriate action for his failures to report for 
scheduled VA examinations is denial of that claim in 
accordance with 38 C.F.R. § 3.655(b).

In Hyson v. Brown, 5 Vet. App. 262 (1993), the United States 
Court of Appeals for Veterans Claims (Court) found that, when 
it was apparent from a review of the claims folder that a 
veteran had multiple addresses on file, it was incumbent upon 
the RO to demonstrate that notice was sent to the veteran's 
"latest address of record."  Additionally, that case pointed 
out that the VA must show that the veteran lacked "good 
cause" for failing to report for the scheduled examinations.  
Hyson v. Brown, 5 Vet. App. at 265.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  In this case, the most recent 
reminder of VA examination was mailed to the last address of 
record for the veteran, in West Covina, California, and was 
not returned as undeliverable.  However, the Board notes that 
the veteran has not communicated with the RO since February 
1993 and a June 1997 letter to the veteran at his West 
Covina, California, address was returned as undeliverable.  

In this case, there is no evidence of record explaining the 
circumstances surrounding the appellant's failure to report 
for the August 1996 and May 1997 VA examinations.  
Furthermore, there is no evidence of "good cause" for his 
failure to report.  The Board notes that these VA 
examinations were specifically scheduled to assist the 
appellant in the development and adjudication of the claim 
now presented on appeal.  Moreover, there is no evidence of 
record which suggests that he has notified VA that the 
mailing address for the purposes of receipt of VA 
correspondence has changed.

The veteran is reminded that the VA's duty to assist him is 
not a one way street; the veteran also has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The veteran must be prepared to 
meet his obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  "In the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board acknowledges the RO's efforts to locate the 
veteran, and finds that it is clear that the veteran no 
longer resides at the address of record.  The Board also 
finds that additional efforts to schedule an examination 
would be futile.  As the veteran has not contacted the RO or 
taken any action to update his address of record since 
February 1993, the Board is satisfied that the veteran was 
appropriately notified and failed to report to the scheduled 
VA examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim for an increased rating must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Finally, while the Board is deciding the present appeal on a 
different legal basis than that provided by the RO, the Board 
finds that given the mandate of 38 C.F.R. § 3.655, the 
veteran is not prejudiced by this action.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) and Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

